Exhibit 10.07

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, entered into on May 21, 2015 and effective as of
October 1, 2015 (the “Effective Date”), between Monro Muffler Brake, Inc. (the
“Company”) and Robert G. Gross (the “Executive”).

WHEREAS, the Company and the Executive wish for the Executive to continue to be
employed by the Company upon the terms and conditions as set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Employment and Duties.

1.1 Employment by the Company. The Company hereby agrees to employ the Executive
for the Term (as herein defined), to render exclusive and part-time services in
the capacity of the Executive Chairman (the “Executive Chairman”) of the
Company, subject to the control and direction of the Company’s Board of
Directors (the “Board”).

1.2 Duties/Authority. The Executive shall have responsibility for assisting with
investor relations, potential acquisitions by the Company and strategic
planning, in each case subject to the control and direction of the Board. The
Executive’s duties hereunder shall be consistent with the duties,
responsibilities, and authority generally incident to the position of Executive
Chairman and such other reasonably related duties as may be assigned to him from
time to time by the Board.

2. Term of Employment. The term of this Agreement shall commence on the
Effective Date and end on the third anniversary of the Effective Date (the
“Term”), unless sooner terminated as provided herein.

3. Compensation.

3.1 Salary. As consideration for services rendered, the Company shall pay the
Executive during the Term a salary of $120,000 per annum (the “Base Salary”),
payable not less frequently than monthly. The Executive’s Base Salary will be
reviewed annually by the Compensation Committee of the Board (the “Committee”)
and may be increased (but not decreased without the Executive’s consent) to
reflect the Executive’s performance and responsibilities.

3.2 Annual Bonus. Pursuant to the Company’s bonus plan (the “Bonus Plan”), the
Company shall pay the Executive, within 120 days of its fiscal year-end, a bonus
in respect of each prior fiscal year during the Term (beginning with the fiscal
year ending in March 2016), of 90% of Base Salary if the Company achieves its
performance targets set by the Committee with respect to such year, increased up
to a maximum of 150% of Base Salary if the Company exceeds such performance
targets by amounts to be determined by the Committee (the “Annual Bonus”). If
this Agreement terminates other than at the end of a fiscal year and if the
Executive is entitled to a pro rata bonus for such partial year pursuant to
Section 5 hereof, such pro rata bonus shall be equal to the bonus the Executive
would have received under the Bonus Plan, based on the Company’s actual
performance during such fiscal year, had he been employed by the Company for the
entire fiscal year multiplied by a fraction, the numerator of which shall be the
number of days during such fiscal year he was so employed and the denominator of
which shall be the number of days in such fiscal year (the “Pro Rata Bonus”).
The Executive may be entitled to the Annual Bonus for the year prior to the year
in which the Executive is terminated, to the extent not yet paid (the “Preceding
Bonus”). The Executive shall be entitled to receive the Preceding Bonus and/or
the



--------------------------------------------------------------------------------

Pro Rata Bonus, as applicable: (i) at the same time the annual bonuses for the
same periods are paid to other senior-level executives of the Company; and
(ii) only to the extent the Company’s Board or any Committee designated by the
Board determines to pay such bonus to the executive-level employees of the
Company. The Annual Bonus shall, in all respects, be subject to the terms of the
Bonus Plan.

3.3 Non-Compete Payment. In consideration for the Executive’s agreement not to
compete with the Company or to solicit its employees, as described in Sections
7.2 and 7.3, respectively, of this Agreement (and the corresponding sections of
the employment agreement between the Company and the Executive dated August 7,
2012), the Company previously agreed to pay the Executive an amount equal to
$750,000 (the “Non-Compete Payment”), payable in five (5) equal installments of
$150,000, beginning on October 1, 2012 and continuing until October 1, 2016. For
the avoidance of doubt, the remaining fourth and fifth installments shall be
paid as scheduled on October 1, 2015 and October 1, 2016, respectively;
provided, however, to the extent that the Executive violates the terms of
Section 7.2 or 7.3, the Non-Compete Payment shall be forfeited and the Executive
agrees to repay to the Company promptly any and all installments thereof.

3.4 Participation in Employee Benefit Plans. The Executive shall be permitted
during the Term, if and to the extent eligible, to participate in any group
life, hospitalization or disability insurance plan, health program, or any
pension plan or similar benefit plan of the Company, which is available
generally to other senior executives of the Company. To the extent that the
Executive is not eligible to participate in a benefit plan for senior executives
because of the terms and policies under which such benefits are provided, the
Company shall take reasonable actions to provide such benefits to the Executive,
whether by establishing a special class of participants under a plan, obtaining
a rider from the insurance company to allow the Executive’s participation or
otherwise.

3.5 Expenses. Subject to such policies generally applicable to senior executives
of the Company, as may from time to time be established by the Board of
Directors, the Company shall pay or reimburse the Executive for all reasonable
expenses (including travel expenses) actually incurred or paid by the Executive
during the Term in the performance of the Executive’s services under this
Agreement (“Expenses”) upon presentation of expense statements or vouchers or
such other supporting information as it may require.

3.6 Vacation. The Executive shall be entitled to three weeks vacation per year.

3.7 Additional Benefits. The Executive shall be entitled to the use of an
automobile comparable to that provided to other senior executives in connection
with the rendering of services to the Company pursuant to this Agreement,
together with reimbursement for all gas, maintenance, insurance and repairs
required by reason of his use of such vehicle.

3.8 Controlling Document. To the extent there is any inconsistency between the
terms of this Agreement and the terms of any plan or program under which
compensation or benefits are provided hereunder, this Agreement shall control.
Otherwise, the Executive shall be subject to the terms, conditions and
provisions of the Company’s plans and programs, as applicable.

4. Termination or Removal from Duties.

4.1 Termination Upon Death. This Agreement shall terminate automatically upon
the Executive’s death.

4.2 Removal from Position Upon Disability. If during the Term, as a result of a
physical or mental incapacity or infirmity, the Executive is unable to perform
the essential functions of his job with or without reasonable accommodation for
a period or periods aggregating 90 days during any twelve month period, the
Executive shall be deemed disabled (the “Disability”) and the Company, by
written notice to the Executive, shall have the right to remove him from his
position. The Executive’s status as an inactive employee of the Company shall
continue after such removal for the period of time



--------------------------------------------------------------------------------

that his Disability continues. However, the Company shall have no obligation to
reinstate or otherwise continue the Executive’s employment if he should recover
from his Disability and any such termination shall not constitute a termination
without Cause or without Good Reason (as herein defined). The existence of a
Disability shall be determined by a reputable, licensed physician selected by
the Company in good faith, whose determination shall be final and binding on the
parties.

4.3 Termination for Cause. The Company may at any time, by written notice to the
Executive, terminate the Executive’s employment hereunder for Cause. For
purposes hereof, the term “Cause” shall mean: (A) Executive’s conviction of or
pleading guilty or no contest to a felony; (B) failure or refusal of the
Executive in any material respect (i) to perform the duties of his employment or
to follow the lawful and proper directives of the Board, provided such duties or
directives are consistent with this Agreement and such duties or directives have
been given to the Executive in writing, or (ii) to comply with the reasonable
and substantial written policies, practices, standards or regulations of the
Company (so long as same are not inconsistent with this Agreement) as may be
established from time to time, if such failure or refusal under either clause
(i) or clause (ii) continues uncured for a period of 10 days after written
notice thereof, specifying the nature of such failure or refusal and requesting
that it be cured, is given by the Company to the Executive; (C) any willful or
intentional act of the Executive committed for the purpose, or having the
reasonably foreseeable effect, of injuring the Company, its business or
reputation or of improperly or unlawfully converting for the Executive’s own
personal benefit any property of the Company; or (D) any violation or breach of
the provisions of Section 7 of this Agreement.

4.4 Termination without Cause. During the Term, the Company may terminate the
Executive’s employment without Cause at any time.

4.5 Termination with or without Good Reason. With forty-five (45) days prior
written notice to the Company, this Agreement and the Executive’s employment
hereunder may be terminated by the Executive with or without Good Reason. For
purposes of this Agreement, “Good Reason” means if the Executive is able to
document, to the reasonable satisfaction of the Company’s outside counsel, that
the reason for such resignation is as a direct result of either: (i) the
Company’s material breach of this Agreement; or (ii) the Board of Directors
requiring the Executive to act, or omit to act, in a way that the Executive
reasonably believes is illegal; provided, however, that a termination by the
Executive for Good Reason pursuant to (i) or (ii) shall be effective only if,
within 30 days following the delivery of written notice of a termination for
Good Reason by Executive to the Company, the Company has failed to cure the
circumstances giving rise to the Good Reason. The written notice of termination
for Good Reason must specify in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, if applicable. Any resignation pursuant to the terms
of this Section shall not constitute a breach of this Agreement by either party.

5. Rights and Obligations of the Company and the Executive Upon Termination, or
Removal. Other provisions of this Agreement notwithstanding, upon the occurrence
of an event described in Section 4, the parties shall have the following rights
and obligations:

5.1 Death. If the Executive’s employment is terminated by reason of the
Executive’s death, the Company shall pay the Executive’s estate, in one lump sum
amount, one year’s Base Salary (as in effect as of the date of termination),
payable on the six-month anniversary of the date of the Executive’s death; plus
(B) any Preceding and/or Pro Rata Bonus to which the Executive is entitled,
which shall be paid in accordance with Section 3.2.



--------------------------------------------------------------------------------

5.2 Disability.

(A) If the Executive is removed from his position because of a Disability, the
Executive, for the period of time during which his Disability continues, may
continue to participate in certain of the employee benefit plans in which he
participated immediately prior to his removal. These benefits would include
participation in, as applicable and to the extent defined in the Company’s
applicable plans, group life, medical/dental and disability insurance plans,
each at the same ratio of employer/employee contribution as applicable to the
Executive immediately prior to his removal; and, thereafter, at the same ratio
of employer/employee contribution as then-applicable to other executive-level
employees in the Company. In addition, the Executive shall be entitled to
compensation and benefits accrued through the date of his removal from his
duties, including any amounts payable to the Executive under any Company profit
sharing or other employee benefit plan up to the date of removal. For avoidance
of doubt, the payment of any bonus to which the Executive may be entitled for
the period of time up to the date of his removal pursuant to Section 4.2 hereof,
would be paid pursuant to Section 5.2(B)(ii), below. However, the Executive’s
rights to bonuses and fringe benefits accruing after his removal, if any, shall
cease upon such removal; provided, however that nothing contained in this
Agreement is intended to limit or otherwise restrict the availability of any
benefits to the Executive required to be provided pursuant to Section 4980B of
the Code.

(B) The Executive shall be entitled to payments equal to: (i) the lesser of
(a) one year’s Base Salary (as in effect as of the date of removal), or (b) the
amount of Base Salary that would have been payable to the Executive from the
date of removal through the Term of the Agreement, either (a) or (b) payable as
follows, (x) a lump sum payment six months following such removal equal to the
lesser of (1) six months of Base Salary or (2) Base Salary for the remainder of
the Term and (y), if applicable, following such six month period, continued
payment of Base Salary (payable in accordance with the Company’s payroll
practice) for the lesser of six months or the remainder of the Term; plus
(ii) any Preceding and/or Pro Rata Bonus to which the Executive is entitled
(payable six months following such removal from his position, but otherwise in
accordance with Section 3.2).

5.3 Termination for Cause or without Good Reason. If the Executive’s employment
shall be terminated (A) by the Company for Cause; or (B) by the Executive
without Good Reason, the Company shall pay the Executive his Base Salary through
the date of termination at the rate then in effect and shall reimburse the
Executive for any Expenses incurred but not yet paid and shall have no further
obligations to the Executive under this Agreement.

5.4 Termination without Cause or with Good Reason. If the Executive’s employment
is terminated (A) by the Company without Cause, or (B) by the Executive with
Good Reason, the Company shall pay (unless otherwise noted, in the normal
course) to the Executive or provide the following amounts or benefits:

(i) to the extent not yet paid, the Executive’s Base Salary through the date of
termination at the rate in effect on the date of termination;

(ii) one year’s Base Salary (as in effect as of the date of termination) payable
as follows: (x) a lump sum payment six months following such termination equal
to six months of Base Salary, and (y), following such six-month period,
continued payment of Base Salary (payable in accordance with the Company’s
payroll practice) for the remaining six months;

(iii) payment of the Preceding and/or Pro Rata Bonus to which the Executive is
entitled, payable no earlier than six months following such termination of
employment, but otherwise in accordance with Section 3.2;



--------------------------------------------------------------------------------

(iv) to the extent not yet paid in full, continuation of the annual installments
of the Non-Compete Payment for the remainder of the term thereof; and

(iv) any and all stock options that have been granted to the Executive (that
have neither expired nor been previously exercised by the Executive) through the
termination date shall be deemed fully vested on such termination date and
exercisable for a period of 90 days following such date (but, in no case, beyond
each such option’s specified expiration date), all in accordance with the other
terms of any such plan or grant.

All payments to be provided to the Executive under this Section 5.4 shall be
subject to the Executive’s (x) compliance with the restrictions in Section 7 and
(y) execution, within sixty (60) days of the Executive’s termination, of a
general release and waiver of claims against the Company, its officers,
directors, employees and agents from any and all liability arising from the
Executive’s employment relationship with the Company (which release will include
an agreement between both parties not to disparage the other) that is not
revoked.

6. Change in Control.

6.1 In the event of the occurrence of a Change in Control of the Company, the
Executive shall remain employed by the Company, pursuant to the terms and
conditions of this Agreement. If, within two (2) years after the Change in
Control, (A) the Executive’s employment is terminated without Cause or (B) the
Executive resigns following:

(i) a material diminution in his duties as set forth in Section 1.2 of this
Agreement; or

(ii) in the case of the sale of the Company, the Executive is not offered a
comparable position by the buyer (a “Resignation for Good Cause”), then the
Executive shall be entitled to the benefits described in Section 6.2.

6.2 Upon a termination without Cause in a Change in Control or a Resignation for
Good Cause described in Section 6.1, the Executive will receive in one lump sum
amount, unless otherwise noted:

(A) to the extent not yet paid, the Executive’s Base Salary through the date of
termination at the rate in effect on the date of termination;

(B) two years’ Base Salary (as in effect as of the date of termination) payable
as follows: (x) a lump sum payment six months following such termination equal
to six months of Base Salary, and (y), following such six-month period,
continued payment of Base Salary (payable in accordance with the Company’s
payroll practice) for the remaining eighteen months;

(C) payment of the Preceding and/or Pro Rata Bonus to which the Executive is
entitled, payable no earlier than six months following such termination of
employment, but otherwise in accordance with Section 3.2;

(D) to the extent not yet paid in full, continuation of the annual installments
of the Non-Compete Payment for the remainder of the term thereof; and

(E) any and all stock options that have been granted to the Executive (that have
neither expired nor been previously exercised by the Executive) through the
termination date shall be deemed fully vested on such termination date and
exercisable for a period of 90 days following such date (but, in no case beyond
each such option’s specified expiration date), all in accordance with the other
terms of any such plan or grant.



--------------------------------------------------------------------------------

All payments to be provided to the Executive under this Section shall be subject
to the Executive’s (x) compliance with the restrictions in Section 7 and
(y) execution, within sixty (60) days of the Executive’s termination, of a
general release and waiver of claims against the Company, its officers,
directors, employees and agents from any and all liability arising from the
Executive’s employment relationship with the Company (which release will include
an agreement between both parties not to disparage the other) that is not
revoked.

6.3 For purposes of this Agreement, a “Change in Control” shall mean any of the
following: (A) any person who is not an “affiliate” (as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) of the Company as of the
date of this Agreement becomes the beneficial owner, directly or indirectly, of
50% or more of the combined voting power of the then outstanding securities of
the Company except pursuant to a public offering of securities of the Company;
(B) the sale of the Company substantially as an entity (whether by sale of
stock, sale of assets, merger, consolidation, or otherwise) to a person who is
not an affiliate of the Company as of the date of this Agreement; or (C) there
occurs a merger, consolidation or other reorganization of the Company with a
person who is not an affiliate of the Company as of the date of this Agreement,
and in which shareholders of the Company immediately preceding the merger hold
less than 50% (the voting and consent rights of Class C Preferred Stock shall be
disregarded in this calculation) of the combined voting power for the election
of directors of the Company immediately following the merger. For purposes of
this Section 6.3, the term “person” shall include a legal entity, as well as an
individual. A Change in Control shall not be deemed to occur because of the sale
or conversion of any or all of Class C Preferred Stock of the Company unless
there is a simultaneous change described in clauses (A), (B) or (C) of the
preceding sentence.

7. Confidentiality and Covenant against Competition.

7.1 Non-Disclosure. The Executive shall forever hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be public knowledge (other than as a result of a breach of this
Section 7.1 by the Executive). The Executive shall not, without the prior
written consent of the Company or except as required by law or in a judicial or
administrative proceeding with subpoena powers, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.

7.2 Non-Competition. The Executive will not, during the period of the
Executive’s employment with the Company, and thereafter until September 30,
2020, directly or indirectly, (a) engage in (as a principal, partner, director,
officer, stockholder (except as permitted below), agent, employee, consultant or
otherwise); or (b) be financially interested in any entity materially engaged in
any portion of the business of the Company. Nothing contained herein shall
prevent the Executive from owning beneficially or of record not more than five
percent (5%) of the outstanding equity securities of any entity whose equity
securities are registered under the Securities Act of 1933, as amended, or are
listed for trading on any recognizable United States or foreign stock exchange
or market. The business of the Company shall be defined to include the
automotive repair/maintenance services and related activities, as well as the
sale and service of tires and related accessories, each of which shall be deemed
a portion of the business.

7.3 Non-Solicitation of Employees. The Executive will not, during the period of
the Executive’s employment with the Company, and for a period of one year after
the termination of the



--------------------------------------------------------------------------------

Executive’s employment with the Company for any reason, directly or indirectly,
recruit, solicit or otherwise induce or attempt to induce any employee of the
Company to leave the employment of the Company, nor hire any such employee at
any enterprise with which the Executive is then affiliated.

7.4 Enforceability of Provisions. If any restriction set forth in this Section 7
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable, it being understood and agreed that by the execution of this
Agreement, the parties hereto regard the restrictions herein as reasonable and
compatible with their respective rights.

7.5 Remedy for Breach. The Executive hereby acknowledges that the provisions of
this Section 7 are reasonable and necessary for the protection of the Company
and its respective subsidiaries and affiliates. In addition, the Executive
further acknowledges that the Company and its respective subsidiaries and
affiliates will be irrevocably damaged if such covenants are not specifically
enforced. Accordingly, the Executive agrees that, in addition to any other
relief to which the Company may be entitled, the Company will be entitled to
seek and obtain injunctive relief (without the requirement of any bond) from a
court of competent jurisdiction for the purposes of restraining the Executive
from an actual or threatened breach of such covenants. In addition, and without
limiting the Company’s other remedies, in the event of any breach by the
Executive of such covenants, the Company will have no obligation to pay any of
the amounts that remain payable by the Company in Sections 5 and 6 of this
Agreement and Executive shall be obligated to repay, in its entirety, the
Non-Compete Payment.

8. Executive’s Representations. The Executive represents that he is not
precluded from performing this employment by reason of a pre-existing
contractual restriction or physical or mental disability. Upon any breach or
inaccuracy of the foregoing, the terms and benefits of this Agreement shall be
null and void. The Executive shall indemnify and hold harmless the Company from
and against any and all claims, liabilities, damages and reasonable costs of
defense and investigation arising out of any breach or inaccuracy in any of the
foregoing representations.

9. Other Provisions.

9.1 Withholdings. The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

9.2 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied, or
sent by certified, registered or express mail, postage prepaid, to the parties
at the following addresses or at such other addresses as shall be specified by
the parties by like notice, and shall be deemed given when so delivered
personally, telecopied or if mailed, two days after the date of mailing, as
follows:

 

  (a) if to the Company, to it at:

Monro Muffler Brake, Inc.

200 Holleder Parkway

Rochester, New York 14615

Attention: Chief Financial Officer



--------------------------------------------------------------------------------

with a copy to:

Monro Muffler Brake, Inc.

200 Holleder Parkway

Rochester, New York 14615

Attention: General Counsel

 

  (b) if to the Executive, to him at:

37 Whitestone Lane

Rochester, New York 14618

9.3 Entire Agreement. This Agreement, together with the Bonus Plan, contains the
entire understanding of the Company and the Executive with respect to the
subject matter hereof as of the Effective Date. For the avoidance of doubt, the
employment agreement between the Company and the Executive dated August 7, 2012,
shall remain in effect through and until this Agreement becomes effective on the
Effective Date.

9.4 Waivers and Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

9.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with and subject to, the laws of the State
of New York applicable to agreements made and to be performed entirely within
such state. The courts of New York and the United States District Courts for New
York shall have jurisdiction over the parties with respect to any dispute or
controversy between them arising under or in connection with this Agreement.

9.6 Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the Company and its successors. This Agreement is personal to the
Executive and shall not be assignable by Executive otherwise than by will or the
laws of descent and distribution. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

9.7 Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

9.8 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

9.9 Section 409A. The compensation and benefits provided under this Agreement
are intended to qualify for an exemption from or to comply with the requirements
of Section 409A of the Code and the treasury regulations and other official
guidance issued thereunder (collectively, “Section 409A”), so as to prevent the
inclusion in gross income of any compensation or benefits accrued hereunder



--------------------------------------------------------------------------------

in a taxable year prior to the taxable year or years in which such amount would
otherwise be actually distributed or made available to the Executive, and this
Agreement shall be administered and interpreted consistent with such intention.
For purposes of Sections 4, 5 and 6 of this Agreement, “removal,” “termination
of the Executive’s employment” and words of similar import mean a “separation
from service” with the Company as defined by Section 409A. The reimbursement of
taxable expenses such as contemplated in Sections 3.5 and 3.7 to the Executive
shall be made no later than the end of the year following the year in which the
expense was incurred, and the expenses reimbursed in one year shall not affect
the expenses eligible for reimbursement in any other year. Where the sixty
(60) day period for the Executive to execute and not revoke a general release
and waiver begins in one calendar year and ends in the following calendar year,
payment shall be made no sooner than the first day of the following calendar
year.

[Rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
May 21, 2015.

 

MONRO MUFFLER BRAKE, INC. By:

/s/ Catherine D’Amico

Catherine D’Amico Executive Vice President, Chief Financial Officer, Treasurer
and Secretary

/s/ Robert G. Gross

Robert G. Gross